          Case 1:16-cr-00265-JMF Document 21 Filed 07/17/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                          United States Attorney
                                          Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     July 16, 2020

Hon. Jesse M. Furman
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

   Re:     United States v. Pauline Beckham, 16-cr-265 (JMF)

Dear Judge Furman:

       The Government and counsel for the defendant, Robert Baum, Esq., submit this joint letter
in response to the Court’s request for the parties’ positions on modifying the conditions of the
defendant’s release to include inpatient drug treatment.

        The Government has conferred with the defendant’s Probation Officer regarding the
availability of inpatient drug treatment for the defendant. The Probation Officer reports that the
defendant is eligible for inpatient drug treatment through a program called Samaritan Daytop, and
that the program can begin the process of locating a spot for the defendant if this Court orders her
to undergo inpatient drug treatment. Part of the protocol at Samaritan Daytop is that people
reporting for inpatient drug treatment undergo a detox period at the beginning of their stay.

        The Government and the defendant’s Probation Officer recommend that this Court modify
the conditions of the defendants’ release to require her to attend inpatient drug treatment through
Samaritan Daytop, and to begin that treatment once the institution has availability, but not earlier
than July 30, 2020. Beginning inpatient treatment before July 30 may prevent the defendant from
attending scheduled court appearances in her State cases. The defendant is currently subject to
home detention, and should remain subject to home detention both prior to her admission to an
inpatient drug treatment facility and following her release from such a facility.

         Mr. Baum’s position is as follows: While Ms. Beckham agrees that in-patient treatment is
warranted, Ms. Beckham is concerned that any program she enters should have an appropriate
medical component to address her prescribed use and addiction to oxycodone which is essential
for her longstanding efforts at pain management due to the numerous knee operations she has had.
Our concern is that a pure detox, which simply has her isolated while she stops using oxycodone,
could have a significant detrimental physical and mental impact. Accordingly, during the time
period before her entry into a treatment program, we ask the Court to direct that Probation make
efforts to find a program that has some medical staff available to address her needs and potentially
provide medication to ameliorate the loss of her prescribed medication.
            Case 1:16-cr-00265-JMF Document 21 Filed 07/17/20 Page 2 of 2

                                                                                                            Page 2


       The Government and the defendant’s Probation Officer do not object to the Probation
Office expressing Ms. Beckham’s concerns and request to Samaritan Daytop.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney



                                                 by: _____________________________
                                                     Thomas S. Burnett
                                                     Assistant United States Attorney
                                                     (212) 637-1064




Pursuant to Rule 32.1(a)(6), the Defendant is released pending adjudication of the specifications, subject to the
current conditions of her supervised release and the following condition: She shall attend inpatient drug treatment
as directed by the Probation Department (presumably through Samaritan Daytop), to begin treatment once the
institution has availability, but not earlier than July 30, 2020. The Defendant shall remain subject to home
detention both prior to her admission to an inpatient drug treatment facility and following her release from such
a facility. The Court hopes and assumes that whatever facility Defendant attends can and will accommodate her
medical needs, including but not limited to any prescription medication she takes. The Probation Department is
directed to share any information concerning such treatment with the facility. If there is a problem, counsel should
try to sort it out and, failing that, alert the Court.

The Clerk of Court is directed to terminate ECF No. 20.

                                                      SO ORDERED.




                                                      July 17, 2020
